Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed scanning a webpage associated with a vendor to identify a security certification, wherein the security certification is associated with a certifying authority that indicates the vendor is in compliance with security certification requirements of the certifying authority, as recited in the independent claims as a whole.  
Hoffer (US 9,928,379) discloses a mediator that enables rapid health care support having a database of information to be shared with authorized requesters, under privacy rules (abstract).  Hoffman’s disclosure solves the problem of other systems failing to accomplish ‘a trusted authority that authenticates request and certifies the privacy and security of sensitive personal data manages private data’ (col. 79:57-67).
Schroeder (US 2021/0312061) discloses a system for modifying data privacy elements (abstract).  A second artificial profile is generated after a first artificial profile, wherein the second artificial profile contains a modified privacy data element (Id.).  Network security information, including trusted certificate authorities, is an example of information about a network related to the privacy elements (¶ 52). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199